Citation Nr: 0033674	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  96-08 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for muscle spasms 
diagnosed as periodic limb movements of sleep (PLMS) and as 
myoclonus (claimed as an undiagnosed neurological illness).  

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

3.  Entitlement to service connection for tinea versicolor.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant has verified active service from February to 
June 1970, and from November 1990 to May 1991, including 
service in Southwest Asia from December 1990 to May 1991 
(i.e., during the Persian Gulf War).  This matter comes to 
the Board of Veterans' Appeals (Board) from rating decisions 
by the Fort Harrison Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In July 2000, the appellant withdrew his appeal on the issue 
of entitlement to an increased rating for the service-
connected undiagnosed illness manifested by lesions in the 
mouth and throat, currently rated 10 percent disabling.  (See 
VA Form 21-4138, dated July 21, 2000.)  


FINDINGS OF FACT

1.  GERD is not evident earlier than 1994, several years 
after the appellant's last confirmed period of active 
service.  

2.  Competent medical evidence does not establish the onset 
of GERD in service.  


CONCLUSION OF LAW

Entitlement to service connection for GERD is not 
established.  38 U.S.C.A. §§ 1110, 1111 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West Supp. 2000).  The 
aforementioned factual basis may be established by medical 
evidence, competent lay evidence, or both.  38 C.F.R. 
§ 3.307(b).  In general, lay witnesses, such as the 
appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time; however, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet.App. 91 (1993).  

At present, the appellant is service connected for an 
undiagnosed illness manifested by fatigue, muscle and joint 
pain, and weight gain (rated 20 percent disabling), for a 
major depressive disorder (rated 10 percent disabling), and 
for an undiagnosed illness manifested by lesions in the mouth 
and throat (rated 10 percent disabling).  

As the appellant was not examined prior to entry on active 
duty in November 1990, the statutory presumption of soundness 
does not arise under 38 U.S.C.A. § 1111 (West 1991).  He 
acknowledged experiencing what he termed "normal" 
indigestion and heartburn prior to his Persian Gulf service 
(see, e.g., VA Form 21-4138, dated July 5, 1995; and March 
1996 hearing transcript, p. 9), but he maintained that the 
condition, especially in the form of throat irritation and 
hoarseness, worsened as a result of his experiences in that 
theater of operations (see March 1996 transcript, p. 10).  As 
a layman, the appellant is not competent to make the medical 
determination that his pre-existing GERD underwent a 
permanent increase in severity during or as a result of his 
active service.  Cf. Espiritu, 2 Vet. App. 492; Grottveit v. 
Brown, 5 Vet.App. 91 (1993).  

Although several lay statements by the appellant's service 
comrades vaguely refer to complaints by him of a sore throat 
while in service, none of these are specific enough to 
support a diagnosis of GERD at that time; many of these 
statements specifically refer to lesions and sores in the 
mouth and throat, symptoms of another, undiagnosed illness 
which has already been service connected.  

The medical evidence of record reflects no relevant 
complaint, treatment, clinical finding or diagnosis prior to 
January 1994, when a private physician diagnosed GERD based 
on a fiberoptic examination of the hypopharynx/pharynx.  This 
was repeated in February 1994, and another private physician 
reported a diagnosis of probable GERD in September 1994.  
Subsequently, the diagnosis was confirmed on VA examination 
of the appellant in November 1994.  None of these physicians 
attributed either the onset or aggravation of the appellant's 
GERD to his experiences in the Persian Gulf; nor has the 
appellant, although informed of this evidentiary deficit in 
the statement of the case and supplements thereto, supplied 
any relevant missing medical evidence.  Moreover, on VA 
examination of the appellant in April 1998, all findings were 
negative for GERD.  In the face of such an absence of 
competent medical evidence of current, chronic disability 
attributable to service, the Board must deny this appeal.  


ORDER

Service connection for GERD is denied.  


REMAND

The appellant contends that certain symptoms such as muscle 
spasms in the arms and legs, which did not appear until after 
service, are manifestations of an undiagnosed neurological 
illness resulting from his exposure to environmental hazards 
in the Persian Gulf War, thereby warranting consideration of 
his claim under 38 U.S.C.A. § 1117 (West Supp. 2000).  
However, the current evidentiary record indicates that 
several medical experts have attributed the appellant's 
symptoms to PLMS and one or more types of myoclonus; a 
private neurologist who examined the appellant and reviewed 
the case on a fee-basis for VA in June 1999 further indicated 
that the appellant's symptoms were related to one or more 
"recognized clinical diagnosis" as opposed to an 
"undiagnosed illness."  Thus, consideration of the claim 
under 38 U.S.C.A. § 1117 does not appear to be appropriate at 
the present time.  

However, C. Kurtz, M.D., has offered the medical opinion (in 
August 1, 1997 and May 27, 1999) that the appellant's muscle 
spasm symptoms are "directly related to his exposure" to 
"chemicals" in the Persian Gulf War.  As a result of this 
medical opinion, 38 C.F.R. § 3.303(d) (2000) becomes directly 
relevant to the claim.  Unfortunately, Dr. Kurtz has given no 
rationale for his opinion; he has cited to no recognized 
experts or medical sources in support of his opinion; nor has 
he even established his own medical credentials to offer such 
an opinion.  

A similar opinion was provided by V. Pascual, M.D., in 
August 15, 1997 and April 13, 1998.  Once again, however, Dr. 
Pascual has offered no rationale for her opinion (other than 
that the symptoms reportedly did not appear until some 
unspecified period of time after the appellant's return from 
the Persian Gulf), nor has she cited to recognized medical 
experts or sources, etc.  

The Board is not prepared at this time to accept at face 
value the very brief medical opinions offered by Drs. Kurtz 
or Pascual as the factual basis for allowing this appeal.  
Rather, further clarification is required.  

In addition, the claim seeking service connection for tinea 
versicolor has been denied by the RO as not well-grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991), which was the 
controlling legal authority at that time.  However, in 
November 2000, after the appeal arrived at the Board, the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) became law.  Among other 
things, it abolishes the threshold requirement for a well-
grounded claim and establishes new criteria and procedures 
for VA's duty to assist claimants in the development of the 
evidence necessary to substantiate their claims.  

Accordingly, the remaining issues on appeal are remanded for 
the following action:  

1.  The RO should attempt to further 
clarify the identity of the environmental 
hazards, especially neurotoxins, to which 
the appellant was exposed to during his 
tour of duty in Southwest Asia from 
December 1990 to May 1991.  (See, e.g., 
the report of the VA Persian Gulf 
examination in April 1998.)  This 
information should be incorporated into 
the claim file.  

2.  The RO should next refer the entire 
claims file to a VA staff physician with 
experience in the field of environmental 
hazards for review.  This physician 
should (a) prepare and submit a written 
report setting forth his qualifications 
in the field of environmental hazards; 
(b) state that he has reviewed the entire 
claims file; and (c) provide a medical 
opinion as to the etiology of the 
appellant's PLMS and myoclonus, and 
particularly whether either or both 
conditions are caused by the appellant's 
exposure to environmental hazards during 
the Persian Gulf War.  A complete 
rationale for this opinion should be 
included in the written report.  

3.  The RO should also proceed with any 
additional evidentiary development 
required by the VCAA and/or VBA Fast 
Letters 00-87 (Nov. 17, 2000) and 00-92 
(Dec. 13, 2000).  

4.  The RO should next readjudicate the 
claims seeking service connection for 
PLMS, myoclonus, and tinea versicolor.  

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order, and it imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  

If the remaining issues on appeal are not granted, the 
appellant and his representative should be furnished an 
appropriate supplemental statement of the case and provided 
an opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further consideration.  The appellant need take no 
further action unless he is so informed, but he may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  



		
	J. F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

 



